Title: To Thomas Jefferson from D’Hancarville, 25 February 1787
From: Hancarville (Ancherville, Danquerville), Pierre François Hugues d’
To: Jefferson, Thomas


Paris 25 Feb. 1787. Encloses a letter from “l’aimable Mde. Coswai” which he would have brought but he has been confined to his chamber for four months: “son mal est l’effet d’une entorse a la jambe, pareille à celle que Mr. Jefferson s’est donnée à la main. Il apprend avec déplaisir que l’effet de cette derniere se fait encore ressentir.” Count de Moustier will make his apologies, and he promises himself to call on TJ when he returns from the southern provinces.
